Citation Nr: 1536280	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  13-04 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) at the (m) 1/2 level.

2.  Entitlement to an effective date earlier than November 7, 2012, for the grant of SMC at the (l) 1/2 level.  

3.  Whether new and material evidence has been presented to reopen the claim of entitlement to service connection for De Quervain's tenosynovitis of the right upper extremity, and if so, whether the claim should be granted.  

4.  Whether new and material evidence has been presented to reopen the claim of entitlement to service connection for De Quervain's tenosynovitis of the left upper extremity, and if so, whether the claim should be granted.  

5.  Entitlement to separate ratings for service-connected gastric ulcer, atrophic gastritis, gastroesophageal reflux disease (GERD), benign cholestasis, diffuse parenchymal liver disease/cholestatic hepatitis with fatty liver, and gall bladder polyps.  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to January 2003. 

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2009, October 2012, and May 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines.  The Veteran had in the course of appeal requested a Board hearing, but he withdrew that request by a signed submission in March 2014.  

The record before the Board consists of the physical claims files and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   

The issues of entitlement to service connection for De Quervain's tenosynovitis of the left and right upper extremities, entitlement to SMC at the (m) 1/2 level, entitlement to an earlier effective date for the grant of SMC at the (l) 1/2 level, and entitlement to separate ratings for service-connected gastric ulcer, atrophic gastritis, gastroesophageal reflux disease (GERD), benign cholestasis, diffuse parenchymal liver disease/ cholestatic hepatitis with fatty liver, and gall bladder polyps, are all addressed in the REMAND that follows the ORDER section of this decision.



FINDINGS OF FACT

1.  Entitlement to service connection for De Quervain's tenosynovitis of the upper extremities was denied in a rating decision issued in January 2007; the Veteran did not timely appeal the decision or submit any pertinent evidence within the appeal period.

2.  The evidence received since the expiration of the appeal period includes evidence that is not cumulative or redundant of that previously of record and relates to an unestablished fact necessary to substantiate the claims for service connection for De Quervain's tenosynovitis of the right and left upper extremities.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen a claim of entitlement to service connection for De Quervain's tenosynovitis of the right upper extremity. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  New and material evidence has been presented to reopen a claim of entitlement to service connection for De Quervain's tenosynovitis of the left upper extremity. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Principles

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim." Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Analysis

The Veteran was denied entitlement to service connection for DE Quervain's tenosynovitis of each upper extremity in a rating decision issued in January 2007.  That denial was based on the RO's determinations that the claimed disabilities were not present until more than one year following the Veteran's discharge from service, and the evidence did not show that the disorders were related to service.  The Veteran did not appeal the decision or submit any pertinent evidence within the one-year appeal period.  

The evidence received since the expiration of the appeal period includes medical treatise evidence and medical statements, supportive of a link between the Veteran's activities in service and the development of De Quervain's tenosynovitis.  This evidence is not cumulative or redundant of the evidence previously of record.  Moreover, it relates to an unestablished fact necessary to substantiate the claims.  Accordingly, reopening of the claims for service connection for De Quervain's tenosynovitis of each upper extremity is in order.  


ORDER

New and material evidence having been received, reopening of the claim for service connection for De Quervain's tenosynovitis of the right upper extremity is granted.

New and material evidence having been received, reopening of the claim for service connection for De Quervain's tenosynovitis of the left upper extremity is granted.


REMAND

De Quervain's Tenosynovitis of Left and Right Upper Extremities

The Veteran was afforded a VA examination in January 2015.  The examiner opined that it was not at least as likely as not that the Veteran's bilateral De Quervain's tenosynovitis was caused by or the result of his active service or his service-connected carpal tunnel syndrome bilaterally.  The examiner  explained that there was no current medical evidence to support De Quervain's tenosynovitis being caused by carpal tunnel syndrome. 

However, the examiner failed to address the question of aggravation of De Quervain's tenosynovitis by the Veteran's service-connected carpal tunnel syndrome.  Therefore, the Board has determined that a supplemental opinion is required.

Separate Ratings for Service-Connected Gastric Ulcer, Atrophic Gastritis, Gastroesophageal Reflux Disease (GERD), Benign Cholestasis, Diffuse Parenchymal Liver Disease/ Cholestatic Hepatitis with Fatty Liver, and Gall Bladder Polyps

The Veteran contends that separate ratings should be assigned for his service-connected gastric ulcer, atrophic gastritis, gastroesophageal reflux disease (GERD), benign cholestasis, diffuse parenchymal liver disease/ cholestatic hepatitis with fatty liver, and gall bladder polyps.  His appeal is not for an increased combined rating, but rather specifically for separate ratings for each of these conditions.  These disabilities have been assigned a single 30 percent evaluation under Diagnostic Code 7307, for hypertrophic gastritis, as reflecting the predominant disability.  

38 C.F.R. § 4.114 provides that ratings under diagnostic codes 7301 to 7329 inclusive, 7331, 7342, and 7345 to 7348 inclusive, are not to be combined with each other.  Rather, a single rating is to be assigned under the diagnostic code reflecting the predominant disability picture.  The digestive system codes which are not to be combined notably also include 7304 for gastric ulcer, 7311 for residuals of injury to the liver, Codes 7314 through 7318 for diseases of the gall bladder (inclusive of appropriate codes under which benign cholestasis and gall bladder polyps may be rated), 7345 for chronic liver disease, and 7346 for hiatal hernia (which rating includes GERD).  

Atrophic gastritis is the single condition among those grouped by the RO and rated under Diagnostic Code 7307 which may potentially not be encompassed within the grouped digestive system disabilities within 38 C.F.R. § 4.114.  A note following 38 C.F.R. § 4.114, Code 7307, for hypertrophic gastritis, states that atrophic gastritis is to be rated based on the underlying condition, adding that atrophic gastritis may be due to a number of conditions, including pernicious anemia.  Anemia is rated under 38 C.F.R. § 4.117, Diagnostic Code 7700, and hence is not encompassed within the grouped digestive system disabilities.  

The cause of the Veteran's atrophic gastritis is not clear from the record, and hence examination is in order to address this question.  

SMC Issues

The Board has determined that further action by the originating agency is required before the SMC issues on appeal are decided.  In this regard the Board notes that the Veteran's claims for service connection for De Quervain's tenosynovitis of the upper extremities should be resolved before the Board decides the SMC issues.  

In an extensive letter with a receipt date of November 24, 2014 (with the subject heading in VBMS of "SMC M and EED for L") the Veteran asserts that he is raising 17 issues of CUE including in prior RO decisions as part of a claim for an earlier effective date for the assignment of SMC at the L 1/2 level.  Additionally, in another multi-page letter submitted in June 2013, he alleged multiple cases of CUE in prior RO decisions.  It does not appear that the RO has endeavored to address all of these assertions of CUE in support of the appealed SMC issues.  The CUE assertions should be addressed by the originating agency in the first instance upon remand.  

In addition, the Veteran should be afforded a VA examination to determine whether his service-connected disabilities other than Meniere's disease with hearing loss and tinnitus are sufficient by themselves to render him in the need of the regular aid and attendance of another person and if so, when they because severe enough to render him in such need.   

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

2.  Then, all pertinent evidence of record must be made available to and reviewed by the January 2015 examiner who provided an opinion concerning the etiology of the Veteran's De Quervain's tenosynovitis of each upper extremity.  

For the De Quervain's tenosynovitis in each upper extremity, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder was permanently worsened by the Veteran's service-connected carpal tunnel syndrome.

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, the examiner should explain why the opinion cannot be provided.  

If the prior examiner is not available, all pertinent evidence of record must be made available to and reviewed by another physician with sufficient expertise who should be requested to provide the required opinions with supporting rationale.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions. 

3.  The RO or the AMC should undertake any other indicated development and then adjudicate the reopened claims for service connection for De Quervain's tenosynovitis in each upper extremity.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and the requisite opportunity to reply.

4.  The RO or the AMC should address the allegations of CUE raised in the Veteran's June 2013 and November 2014 statements, and inform the Veteran of his appellate rights with respect to any unfavorable decisions by the RO or the AMC.

5.  If the SMC issues have not been rendered moot, the Veteran should be provided a VA examination by a suitable examiner to determine the impact of his service-connected disabilities, other than Meniere's disease with hearing loss and tinnitus, on his ability to care for himself and protect himself from the hazards of his environment.  All pertinent evidence of record should be made available to and reviewed by the examiner.  

The examiner should state an opinion as to whether the service-connected disabilities, other than Meniere's disease with hearing loss and tinnitus, are sufficient by themselves to render the Veteran so helpless as to be unable to care for himself and protect himself from the hazards of his environment, and if so, the examiner should state an opinion as to when the disabilities became so severe as to result in such helplessness.

The rationale for all opinions expressed should also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.


6.  The RO or the AMC should also undertake any other development deemed appropriate.

7.  Thereafter, the RO or the AMC should readjudicate the separate rating issue and SMC issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


